         Case 5:17-cv-01343-F Document 117 Filed 08/26/19 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

OKLAHOMA AGENTS ALLIANCE, LLC, )
     an Oklahoma limited liability company, )
                                            )
           Plaintiff/Counterclaim           )
           Defendant,                       )
                                            )
v.                                          )          Case No. CIV-17-1343-F
                                            )
CHRIS TORRES, an individual,                )
DANIEL O’NEIL, an individual,               )
THE AFFINITIES GROUP, LLC, d/b/a            )
     TAG-THE AFFINITIES GROUP, an           )
     Oklahoma limited liability company,    )
JOHN DOE COMPANY, a Colorado                )
     corporation,                           )
                                            )
           Defendants/Counterclaimants.     )

  AMENDED NOTICE OF SUBPOENA TO TESTIFY AT A DEPOSITION IN A
                        CIVIL ACTION

TO:   Chris Torres, Daniel O’Neil, and The Affinities Group, LLC.

      By agreement of counsel, please take notice that Plaintiff Oklahoma Agents

Alliance, LLC, will serve the attached subpoena to testify at a deposition upon nonparty

Chris LeBlanc immediately upon the filing thereof.

August 26, 2019.
          Case 5:17-cv-01343-F Document 117 Filed 08/26/19 Page 2 of 2



                                              Respectfully submitted,

                                              s/ Michael P. Whaley
                                              David A. Elder, OBA # 20687
                                              Michael A. Furlong, OBA # 31063
                                              Michael P. Whaley, OBA # 33640
                                              HARTZOG CONGER CASON LLP
                                              201 Robert S. Kerr Avenue
                                              Suite 1600
                                              Oklahoma City, Oklahoma 73102
                                              (405) 235-7000 | (405) 996-3043 (fax)
                                              delder@hartzoglaw.com
                                              mfurlong@hartzoglaw.com
                                              mwhaley@hartzoglaw.com
                                              ATTORNEYS           FOR       PLAINTIFF
                                              OKLAHOMA AGENTS ALLIANCE,
                                              LLC

                             CERTIFICATE OF SERVICE

        I hereby certify that on August 26, 2019, I electronically transmitted the foregoing
document to the Clerk of the Court for filing. According to current records, the Court Clerk
will transmit a Notice of Electronic Filling to the following ECF Registrants:

       D. Todd Riddles
       triddles@cheeklaw.com

       Gregory D. Winningham
       gwinningham@cheeklaw.com

       Tim N. Cheek
       tcheek@cheeklaw.com

       Tyler J. Coble
       tcoble@cheeklaw.com

       ATTORNEYS FOR DEFENDANTS/
       COUNTERCLAIMANTS CHRIS TORRES
       DANIEL O’NEIL AND THE AFFINITIES
       GROUP, LLC

                                                 s/ Michael P. Whaley
                                                 Michael P. Whaley

                                             2
